Citation Nr: 9934095	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a claim of entitlement to an increased rating for 
shell fragment wound, left lower leg, Muscle Group XI, 
currently evaluated as 10 percent disabling, is well 
grounded.

2.  Entitlement to an increased rating for shell fragment 
wound, left lower leg, Muscle Group XI, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945, had virtually continuous active service from August 
1946 to December 1952, and had unverified active service from 
January 1955 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran has alleged that his service-connected shell 
fragment wound, left lower leg, Muscle Group XI, has 
increased in severity.


CONCLUSION OF LAW

The claim of entitlement to an increased rating for shell 
fragment wound, left lower leg, Muscle Group XI, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those 

claimants who have established well-grounded (that is, 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded, or plausible.

With regard to claims for increased ratings, the Court has 
held that an allegation that the service-connected disability 
has increased in severity - that is, that the current 
disability rating is not an accurate reflection of the 
impairment caused by that disability - is, in and of itself, 
a sufficient basis upon which to find that the claim is well 
grounded.  Proscelle, supra.  In the instant case, the 
veteran has made such allegations in the course of his 
appeal.  The Board accordingly finds that his claim is well 
grounded.


ORDER

The claim of entitlement to an increased rating for shell 
fragment wound, left lower leg, Muscle Group XI, is well 
grounded.  To this extent only, the appeal is granted.



REMAND

As the veteran's accredited representative has noted, the 
veteran has not been accorded an examination of his service-
connected left leg shell fragment wound by VA since 1953.  
This fact has prompted the representative to request that 
further development of the veteran's claim, in the nature of 
a VA examination for compensation purposes, be undertaken.  

Accordingly, this claim is REMANDED for the following:

1.  The RO should accord the veteran a VA 
examination of his service-connected 
shell fragment wound, left lower leg, 
Muscle Group XI, in order to ascertain 
the nature and severity thereof.  In 
particular, the examiner should identify 
the nature and severity of any impairment 
caused by this wound relating to left leg 
function, and which is separate and 
distinct from disability resulting from 
left tibia fracture residuals (for which 
service connection has been granted as 
separate disorders).  The examiner should 
also identify the nature and severity of 
the shell fragment wound scar on the 
veteran's left leg, to include but not 
necessarily limited to a discussion as to 
whether this scar results in any 
impairment.  

All tests indicated should be 
accomplished at this time.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be 

furnished to the examiner prior to his or 
her examination of the veteran, for his 
or her review and referral.

2.  Upon completion of the foregoing, the 
RO should review the veteran's claim, and 
determine whether an increased rating can 
now be granted for his shell fragment 
wound, left lower leg, Muscle Group XI.  
The RO's review should include 
consideration of whether a separate and 
compensable rating can be assigned for 
the scar associated with this wound, 
pursuant to Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without good cause shown may result 
in adverse action by VA with regard to his claim, to include 
possible denial thereof.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of the 
claim should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







